EXHIBIT 15.1 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Audited Consolidated Financial Statements for the years ended December 31, 2011, and 2010 Management’s Report 81 Report of Independent Registered Public Accounting Firm 82 Consolidated Statement of Financial Position as at December 31, 2011 and 2010 and January 1, 2010 83 Consolidated Statements of Operations and Comprehensive loss for the years ended December 31, 2011 and 2010 84 Consolidated Statements of Deficit for the years ended December 31, 2011 and 2010 85 Consolidated Statements of Cash Flows for the years ended December 31, 2011 and 2010 86 Notes to Consolidated Financial Statements 87 80 MANAGEMENT’S REPORT March 20, 2012 Preparation of the consolidated financial statements accompanying this annual report and the presentation of all other information in this report is the responsibility of management.The consolidated financial statements have been prepared in accordance with International Financial Reporting Standards and reflect management’s best estimates and judgments.All other financial information in the report is consistent with that contained in the consolidated financial statements.The Company maintains appropriate systems of internal control, policies and procedures which provide management with reasonable assurance that assets are safeguarded and that financial records are reliable and form a proper basis for preparation of financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee which is composed of non-executive directors. The Audit Committee reviewed the consolidated financial statements with management and external auditors and recommended their approval by the Board of Directors.The consolidated financial statements have been audited by Collins Barrow Toronto LLP, Chartered Accountants.Their report stating the scope of their audit and their opinion on the consolidated financial statements is presented below. Amit Monga CEO Tam Nguyen CFO 81 INDEPENDENT AUDITORS' REPORT To the Shareholders of Northcore Technologies Inc. We have audited the accompanying consolidated financial statements of Northcore Technologies Inc., and its subsidiary, which comprise the consolidated statements of financial position as at December 31, 2011 and 2010 and January 1, 2010 and the consolidated statements of operations and comprehensive loss, changes in shareholders’ equity and cash flows for the years ended December 31, 2011 and 2010 and a summary of significant accounting policies and other explanatory information. Management’s Responsibility for the Consolidated Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audit. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting oversight Board. Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Northcore Technologies Inc., and its subsidiary, as at December 31, 2011 and 2010 and January 1, 2010, and its financial performance and its cash flows for the years ended December 31, 2011 and 2010 in accordance with International Financial Reporting Standards. Emphasis of Matter Without qualifying our opinion, we draw attention to Note 2 in the consolidated financial statements which describes the material uncertainties that may cast significant doubt about Northcore Technologies Inc.'s, and its subsidiary, ability to continue as a going concern. Licensed Public Accountants Chartered Accountants March 20, 2012 Toronto, Ontario 82 CONSOLIDATED STATEMENTS OF FINANCIAL POSITION As at December 31, 2011, December 31, 2010 and January 1, 2010 (in thousands of Canadian dollars) December 31, 2011 December 31, 2010 January 1, 2010 (Note 20) (Note 20) ASSETS CURRENT Cash $ $
